This appeal is from a final decree of the circuit court, in equity, denying the petition of one of the devisees and distributees of the estate, in course of administration in equity, for an allowance of attorney's fees under the provisions of § 63, Title 46, Code of 1940.
So far as appears from the record before us the petition was submitted and disposed of without proof other than arises from the recitals of the record, and "the material allegations of the petition" were denied. Some of the material averments are embodied in paragraph 3 of the petition and there is nothing in the record that supports such averments. The only matter appearing in the record going to show services rendered that might warrant an allowance, was making and prosecuting successfully a motion to require the executors to give bond, and so far as appears from the petition said services were rendered gratuitously, and if so, though it be conceded that the other distributees were benefited, the petition seeking to compel contribution is without equity. Schening et al. v. Cofer, 97 Ala. 726, 12 So. 414; Willingham, as Adm'r, v. Hood et al., 242 Ala. 686, 8 So.2d 181; Farmers' Bank  Trust Co. v. Borroughs, 217 Ala. 97, 114 So. 909.
The petition was denied without error.
Affirmed.
GARDNER, C. J., THOMAS, and FOSTER, JJ., concur.